Citation Nr: 1337476	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  10-33 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for right foot pain (claimed as residuals of stress fracture of bilateral feet). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter is now appropriately before the RO in Nashville, Tennessee.

The Veteran and the Veteran's wife provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure review of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was originally denied service connection for his right ankle disorder in a November 2008 rating decision.  This rating decision relied upon a September 2008 VA examination.  The Veteran was subsequently awarded service connection for both left and right knee disabilities in July 2010 and April 2011, respectively.  At the Veteran's March 2013 video hearing, the Veteran stated that his ankle and service-connected knee disabilities are related.  As the Veteran was not service connected for either of his knees at the time of the September 2008 VA examination regarding his right ankle disorder, the Board finds that a new examination is necessary to determine whether the Veteran's current right ankle condition is secondary to, or aggravated by, either of his service-connected knee disabilities.  

Additionally, at the Veteran's September 2008 VA examination, the examiner did not give the Veteran a specific diagnosis for his right ankle condition.  Rather, the examiner described it as "right foot sharp pain."  In subsequent treatment records, the condition has been referred to as posterior tibialis tendinitis and degenerative joint disease.  Due to the confusion surrounding the current diagnosis of the Veteran's right ankle disorder, if possible a diagnosis should be specified at the Veteran's VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA secondary service connection notice concerning his claim, and make arrangements to obtain any additional medical records of treatment the Veteran has received for his right ankle disorder.

2.  Once all of the available records have been associated with the claims folder, schedule the Veteran for a new VA examination with an examiner of appropriate expertise. The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  The examiner should provide a medical opinion on the etiology of the Veteran's claimed right ankle disorder.

If possible, the examiner should provide a specific diagnosis for the Veteran's right ankle disorder.

Based on a review of the record, the examiner should:

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the right ankle disorder is causally or etiologically related to the Veteran's period of active service, to include the Veteran's in-service injury and resulting stress fracture in January 1974.

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the right ankle disorder was caused by, or is aggravated by the Veteran's service-connected right knee disability or the Veteran's service-connected left knee disability.

If the service-connected right knee disability and/or left knee disability aggravates (i.e., permanently worsens) a right ankle disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a legible report. In doing so, the examiner should reconcile any contrary medical evidence of record.  In addition, the examiner should comment on the Veteran's contention that his pain is worse in the winter, and how this relates to his ultimate opinion.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


